      Case 8:20-cv-00738-DKC Document 52 Filed 07/23/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                      :
TILMAN DUNBAR, JR., et al.
                                      :

     v.                               :     Civil Action No. DKC 20-0738

                                      :
BIEDLINGMAIER, et al.                 :

                             MEMORANDUM OPINION

     On December 28, 2020, Defendants Corporal Ryan Biedlingmaier

(“Corporal     Biedlingmaier”),       the     Montgomery   County     Police

Department     (“MCPD”),     and   Montgomery    County,   Maryland     (“the

County”),     collectively    (“the   County     Defendants”)   filed    the

presently pending motion to dismiss Plaintiffs’ first amended

complaint.     (ECF No. 33).       Plaintiffs responded on January 11,

2021, (ECF No. 37), and the County Defendants replied on January

19, 2021.     (ECF No. 39).    On March 24, 2021, this court issued an

order directing Plaintiffs to clarify the allegations contained in

their first amended complaint within fourteen days:

                  Despite Plaintiffs’ vigor in pursuing
             their claims, they have failed to articulate
             clearly their theories of liability.       The
             amended     complaint    contains     internal
             inconsistencies as to whether they allege that
             Corporal Biedlingmaier viewed the Kaiser
             Permanente surveillance footage prior to
             seeking the warrant. Certain allegations in
             the amended complaint also conflict with
             arguments asserted by Plaintiffs in their
             opposition to the motion to dismiss. (ECF No.
             37-1).    Before the court can resolve the
             motion to dismiss, Plaintiffs will be required
         Case 8:20-cv-00738-DKC Document 52 Filed 07/23/21 Page 2 of 2



             to clarify whether they contend that Corporal
             Biedlingmaier did review the surveillance
             footage as alleged in (ECF No. 30, at 5, ¶ 1)
             (“That upon information and belief the
             following    occurred   after   Corporal    R.
             Biedlingmaier saw the Kaiser Permanente
             surveillance video and spoke to its personnel
             regarding the theft scheme”) or did not review
             the footage as alleged in (ECF No. 30, at 6-
             7, ¶ 1. d) (“It does not appear Corporal
             Biedlingmaier viewed the surveillance video”)
             and (ECF No. 37-1, at 9) (“He had access to
             the video recordings. He failed to request to
             review the video recordings.      The lack of
             review of the video recordings . . . was
             unreasonable.”).

(ECF No. 44).      Pursuant to the court’s order, on April 2, 2021,

Plaintiffs filed a second amended complaint, although it was

docketed as a “Response to Order” rather than as a second amended

complaint. (ECF No. 45). The second amended complaint now asserts

that “Corporal Biedlingmaier viewed the surveillance video, and

knew or should have known the arrests [sic] of Plaintiff was

illegal, invalid, and unconstitutional since it was clear the

person on the video was not the Plaintiff.”           (ECF No. 45, at 6).

In light of the nature and extent of the changes in the second

amended complaint, the County Defendants’ motion to dismiss will

be denied as moot. Defendants may file a renewed motion to dismiss

or responsive pleading within 21 days of the date of this court’s

order.    A separate order will follow.


                                                    /s/
                                          DEBORAH K. CHASANOW
                                          United States District Judge

                                      2
